  Case 2:19-cv-00297-JRG Document 3 Filed 08/29/19 Page 1 of 2 PageID #: 82




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS

SONOHM LICENSING LLC,
                                                     C.A. NO. 2:19-cv-297
                       Plaintiff,
    v.                                               JURY TRIAL DEMANDED

FRY’S ELECTRONICS, INC.,                             PATENT CASE

                       Defendant.

                    PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Sonohm Licensing LLC states that it does not have

a parent corporation and that there is no publicly held corporation owning ten percent or more of

its stock.



August 29, 2019                                   /s/ David R. Bennett
                                                 David R. Bennett
                                                 (Admitted E.D. Texas)
                                                 (Illinois Bar No. 6244214)
                                                 Direction IP Law
                                                 P.O. Box 14184
                                                 Chicago, IL 60614-0184
                                                 (312) 291-1667
                                                 dbennett@directionip.com

                                                 Attorneys for Plaintiff Sonohm Licensing LLC




                                                 1
  Case 2:19-cv-00297-JRG Document 3 Filed 08/29/19 Page 2 of 2 PageID #: 83




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on August 29, 2019, via the Court’s CM/ECF system.


                                               /s/ David R. Bennett
                                               David R. Bennett




                                               2
